Citation Nr: 0323556	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  02-07 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than March 23, 
2001 for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from December 1966 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board notes that, although a May 2002 statement of the 
case contained relevant VCAA provisions, the veteran has not 
been notified by VA in specific terms as to what evidence 
would be needed to substantiate his claim and whether VA or 
the claimant is expected to attempt to obtain and submit such 
evidence.  Such notice must be accomplished in order to 
comply with the VCAA and with Quartuccio.

In his notice of disagreement with the January 2002 rating 
decision, the veteran expressed disagreement with the 
effective date assigned for the award of service connection 
for PTSD.  Although the RO readjudicated the issue in a 
rating decision dated in May 2002, the veteran and his 
representative have not been issued a Statement of the Case 
with regard to the January 2002 rating decision assignment of 
an effective date of March 23, 2001 for the award of service 
connection for PTSD.  Where a statement of the case has not 
been provided following the timely filing of a notice of 
disagreement, a remand, not a referral is required by the 
Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

Under the circumstances, this case is REMANDED for the 
following:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 
38 U.S.C.A. § 5103(a) and (b), to include 
with regard to the period for receipt of 
additional evidence.  

2.  If additional evidence is received, 
the RO should readjudicate the issues 
that are the subject of this remand, 
considering all newly submitted evidence.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  In any event, the RO must issue 
a Statement of the Case including the 
January 2002 rating decision assignment 
of an effective date of March 23, 2001 
for the award of service connection for 
PTSD, and afford the veteran and his 
representative the appropriate period to 
respond.  The veteran should be 
specifically advised that a timely 
substantive appeal must be filed relative 
to the earlier effective date claim to 
complete the appeal.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




